Case: 14-30311      Document: 00512851815         Page: 1    Date Filed: 12/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30311
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
RICHARD LYNN LONG, JR.,                                                  December 1, 2014
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

LEE HARRELL; TINA HILL; MARK DRAKE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:13-CV-3194


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Richard Lynn Long, Jr., Louisiana prisoner # 363322, filed a civil rights
complaint under 42 U.S.C. § 1983 against three officials of the Richland Parish
Detention Center alleging that, as a pretrial detainee, he had been placed in
administrative segregation without due process in violation of the 14th
Amendment. The district court dismissed Long’s complaint for failure to state
a claim upon which relief could be granted. The district court found that Long
had failed to allege a due process violation because his condition of confinement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30311    Document: 00512851815     Page: 2   Date Filed: 12/01/2014


                                 No. 14-30311

was the result of a reasonable nonpunitive governmental objective—his safety
and the safety of the other inmates. Long moved for leave to appeal in forma
pauperis (IFP). The district court denied the motion and certified that the
appeal was not taken in good faith under 28 U.S.C 1915(a)(3) and Federal Rule
of Appellate Procedure 24(a)(3). Long challenges the certification that his
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). Our inquiry is “limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      Long asserts that he was denied due process when, without a hearing,
he was placed in administrative segregation.        As a state may not punish
someone not yet convicted of a crime, a condition or restriction of pretrial
detention that constitutes punishment implicates the protection against the
deprivation of liberty without due process. Bell v. Wolfish, 441 U.S. 520, 535
(1979). Long has failed to allege any evidence to support that he was placed in
segregation as punishment or that the safety concerns were not legitimate.
Accordingly, the IFP motion is DENIED. See Baugh, 117 F.3d at 202. Because
the appeal does not involve legal points arguable on their merits, the appeal is
DISMISSED AS FRIVOLOUS. See Howard, 707 F.2d at 220; 5TH CIR. R. 42.2.
      The district court’s dismissal and the dismissal of this appeal count as
two strikes against Long. See Adepegba v. Hammons, 103 F.3d 383, 388 (5th
Cir. 1996). Long is cautioned that, should he accumulate three strikes, he will
not be permitted to proceed IFP in any civil action or appeal filed while
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See 28 U.S.C. § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       2